Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered February 13, 2001, convicting bim of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly denied his challenge for cause of a prospective juror, who was self-employed, because the juror expressed job-related concerns regarding his time and finances. Upon being questioned, the juror stated unequivocally on the record that he would be fair and impartial (see People v Chambers, 97 NY2d 417, 419 [2002]). Accordingly, we find no basis for reversal.
The defendant’s remaining contentions are without merit. Prudenti, P.J., Ritter, Feuerstein and Crane, JJ., concur.